Citation Nr: 0513896	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hand disability.  

2.  Entitlement to service connection for a left hand 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1942 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 letter determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which found that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a left hand disability. 

In January 2000, the veteran appeared before the undersigned 
Veterans Law Judge via videoconference and gave testimony in 
support of his claim.  In February 2001, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review, 


FINDINGS OF FACT

1.  An unappealed August 1999 RO letter determination found 
that new and material evidence had not been received to 
reopen a claim for service connection for a left hand 
disability.  

2.  The evidence received since the last final denial on any 
basis, in August 1999, considered in conjunction with the 
record as a whole, is not cumulative of the evidence 
previously considered and is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for a left hand disability.  

3.  The record does not contain competent clinical evidence 
which establishes that the veteran has a left hand disability 
that is due to service.  


CONCLUSIONS OF LAW

1.  The unappealed RO letter determination in August 1999, 
which found that new and material evidence had not been 
received to reopen a claim for service connection for a left 
hand disability, is final.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2004).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a left hand disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  A left hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in February 2001, and 
in August 2004, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service private 
and VA medical records, to include reports of VA examination.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal, and has submitted statements from 
relatives.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

New and Material Evidence

In general, RO determinations that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2002).  In the absence of clear and unmistakable 
error, finally denied claims may not be reconsidered except 
on the submission of new and material evidence.  

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 C.F.R. § 5108 (West 2002).  New and material 
evidence, as defined by regulations in effect prior to August 
29, 2001, is as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

By amendment of 38 C.F.R. § 3.156(a) made in August 2001, the 
definition of "new and material" evidence was changed.  
However, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  Since this claim to 
reopen was filed prior to August 29, 2001, this amendment 
does not apply to this case.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

The RO denied service connection for a left hand disability 
in October 1987, and so informed the veteran in November 
1987.  He did not timely appeal, and the decision became 
final. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  In letters received in August 1997, and 
in July 1999, the veteran sought to reopen his claim.  In 
order to reopen his claim, new and material evidence must be 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  

In the instant case, the evidence on file at the time of the 
most recent denial on any basis, in August 1999, included the 
veteran's service medical records, a VA outpatient treatment 
record dated in August 1987, a VA hospitalization discharge 
summary dated in March 1986, and private medical records 
dated from 1959.  The service medical records showed no 
complaint, diagnosis or treatment for a left hand disability.  
The private records showed no treatment for a left hand 
disability.  The VA hospital discharge summary showed a 
medical history which included status post release of 
Dupuytren's contracture of the left hand.  

The RO denied the claim in October 1987, finding that there 
was no inservice treatment and that current findings were too 
remote in time from service to be related thereto.  

The evidence received since the October 1987 denial includes 
hearing testimony, VA treatment records dated in 1984 and 
1985, an April 2003 VA examination report and lay statements 
from the veteran's wife and sister.  The VA treatment records 
include a May 1985 progress note which indicates the veteran 
underwent Dupuytren's contracture release of the little and 
ring finger of the left hand.  In addition, the April 2003 VA 
examination report contains an opinion by the VA examiner 
that the veteran's current problem with the left hand is at 
least as likely as not related to his initial injury that he 
sustained to his left hand by a snapped cable in 1941.  The 
undersigned finds that the additional evidence, which shows 
VA treatment for a left hand disability in 1985, and the 
recent VA examination report which associates the current 
left hand problem with service, without weighing it against 
the totality of the evidence, is so significant that it must 
be considered in order to fairly decide the claim.  
Consequently, the legal standard for reopening has been met 
and the claim is reopened.  

Service Connection

Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999). Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence as discussed 
above.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

It has been reported that some of the veteran's service 
medical records may have been destroyed in the fire that 
occurred at the NPRC in 1973.  Under current case law, "where 
service medical records are presumed destroyed,. . . the 
BVA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The cases, however, do not establish a heightened 
"benefit of the doubt," but rather only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed.  The case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. However, if the preponderance of the 
evidence is against the claim, the claim must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Evidence

The veteran's available service medical records show no 
complaint, diagnosis or treatment for a left hand disability.  
His December 1945 separation examination report shows no 
pertinent medical history or abnormality.  

Private medical records dated beginning in 1959 show no 
treatment for a left hand disability.  VA records show that 
in May 1985, the veteran was hospitalized at a VA facility 
with a history of progressive Dupuytren's contracture of the 
left little and ring finger.  The veteran underwent a 
Dupuytren's contracture release.  On follow-up that same 
month, a splint was prescribed, and in July 1985, it was 
noted that the wounds were healed. 

In January 2000, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He stated that he injured his left hand while working 
as a mechanic.  He reported that he went to the field medic 
for treatment, that his hand was cut in some places and that 
he received medication for pain.  He stated that after 
service he was treated by VA and underwent surgery.  A 
complete transcript is of record.  

In April 2001, the RO received statements from the veteran's 
sister and his wife.  His sister stated that when the veteran 
was young he was active in sports and good working with his 
hands and that prior to service he did not have any problems 
with his hands.  The veteran's wife noted that when she and 
the veteran first got married, he was good at working with 
his hands, but the as time went by he has had problems with 
his left hand.  

The veteran was examined by VA in April 2003.  The claims 
file was reviewed.  The examiner noted that the only 
information about the veteran's left hand injury was as self-
reported by the veteran.  It was noted that there is a 
possibility that some records were destroyed in a fire at 
NPRC in St. Louis.  It was noted that a few service medical 
documents remain and that there are no reports of the injury 
that he sustained.  By way of history, the veteran reported 
that he injured his left hand in service when he was working 
with a cable winch.  He reported that the cable snapped and 
wrapped around his left hand.  He reported that he sustained 
a laceration of the left hand and had flexor ligamentous 
injury.  He stated that it was not until 1985 that he 
underwent surgery for Dupuytrens contracture and release at a 
VA hospital.  He currently complained of left hand pain with 
use.  Examination showed that the veteran's left hand digits 
are permanently in a partially flexed position with the worst 
being the middle finger.  The veteran was unable to grasp any 
small objects.  The examiner diagnosed flexion contracture of 
the left hand secondary to status post trauma to the left 
hand, and status post Dupuytren's contracture release of ring 
and little fingers 1985.  The examiner stated that it was his 
opinion that the current problems of the veteran are at least 
as likely as not related to his initial injury that he 
sustained to his left hand by a snapped winch cable in 1941.  

In a May 2003 addendum to the April 2003 examination report, 
the same VA examiner who saw the veteran in April 2003 stated 
that after a review of the claims file it was still his 
opinion that the present left hand injury remains at least as 
likely as not related to the veteran's initial injury in 
service.  The examiner noted that the veteran's records which 
were present were charred and discolored.  

In June 2003, the veteran submitted pictures of himself to 
the RO which he reported were taken prior to and after his 
left hand injury.  

Discussion

In considering the evidence of record, the Board finds that 
service connection for residuals of a left hand injury is not 
warranted.  There is no showing of a left hand injury in 
service or until over 30 years thereafter.  It appears that 
the veteran's service medical records may have been damaged 
by a fire at the NPRC since some of the records in the file 
appear to have been singed.  The Board notes that the veteran 
was provided the opportunity to submit alternate forms of 
evidence to show that he injured his left hand in service.  
In this regard, two lay statements were submitted to the RO 
regarding the veteran's left hand disability.  The statement 
from the veteran's sister stated merely that prior to the 
veteran's service he had no problems with his hands.  The 
statement does not reflect that the veteran injured his hand 
in service on that he had difficulty with his left hand 
shortly after service.  The statement from his wife reports 
that when they were first married, the veteran was good at 
working with his hands but later he had problems.  A review 
of the record shows that on his April 1987 claim and on his 
July 1999 claim to reopen, the veteran noted that he married 
his wife in February 1946.  Therefore, the veteran's wife's 
statement would support a finding that in 1946, he had no 
left hand problems.  Thus, these statements lack probative 
value sufficient to show that the veteran injured his hand in 
service and had residuals therefrom shortly thereafter.  The 
personal photographs that the veteran submitted of himself 
that he reports were taken before and after the left hand 
injury do not objectively document that the veteran had a 
left hand disability in service.  

It is noted that the veteran has not alleged that he injured 
the left hand in combat.  Consequently, the relaxed burden 
regarding in-service incurrence of an injury is not 
applicable, and the veteran's statements and the lay 
statements submitted alone regarding the injury are not 
sufficient.  The Board would also point out that the 
veteran's entrance examination and his service separation 
examination of December 1945 are of record.  In the 
separation report, which is of particular importance in a 
claim such as this, there is no mention of a left hand injury 
by way of history, and no findings of any left hand 
disability.  The evidence therefore does not support a 
finding that the veteran sustained an injury to his left hand 
in service.  The record first notes treatment for a left hand 
problem in 1985, many years after service discharge.  It also 
shows that the veteran worked after service until 1979 as a 
mechanic, carpenter and painter.  

However, the Board notes that a VA examiner has stated that 
the current disability is related to an inservice injury.  It 
is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record. Miller v. West, 11 Vet. App. 
345, 348 (1998).  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence must be determined by the quality of the evidence 
and not necessarily by its quantity or source.  

Here, the VA examiner does not provide an objective competent 
opinion as to the etiology of the veteran's left hand 
disability because it is based solely on the veteran's 
statements pertaining to the injury he sustained in service.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals).  
The conclusion drawn is not probative since there is no 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The medical opinion is essentially 
based on speculation and is offered without supporting 
clinical data or other rationale, and therefore it does not 
provide the required degree of medical certainty necessary to 
relate the disorder to service.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  The offered medical opinion is inadequate 
because it is unsupported by clinical evidence.  The RO 
requested that the VA examiner provide clarification of his 
April 2003 finding and that he provide rationale for any 
opinion provided.  The Board notes that while an addendum was 
provided by the examiner in May 2003, he merely reiterated 
his opinion without any supporting rationale or basis.  
Further, the Board would point out that the opinion dated the 
veteran's injury as having occurred in 1941.  This is prior 
to the veteran's dates of service, thus the opinion is 
clearly based on an inaccurate factual premise.   

The VA examiner's opinion in essence is based on a history 
provided by the veteran in which he reported that he 
sustained a laceration and ligament damage.  However, during 
the course of this appeal, the history provided by the 
veteran has not been consistent.  The Board notes that when 
the veteran applied for service connection in August 1987, he 
reported that his hands were hit many times in service as an 
auto mechanic.  He made no reference to a specific left hand 
injury.  When the veteran testified at the hearing before the 
undersigned, he reported that he went to a field medic when 
he hurt his hand in service and that he was given pain 
medication.  He reported that some places were cut, but that 
he received no stitches.  

The VA examiner has opined that the veteran's current left 
hand disability was incurred in service.  The examiner stated 
that the current disability was the result of a 1941 injury 
when the veteran was in the military.  In weighing the 
probative value of this opinion, the Board notes that the 
examiner's conclusion is based on a bare transcription of lay 
history with no factual basis, supporting data or rationale.  
Therefore the opinion lacks the weight necessary to support a 
finding that the current left hand disability is related to 
the veteran's service.  

To the extent that the veteran offers his own opinion that 
his current left hand disability is related to his military 
service, the Board notes that his opinion is not probative on 
the issue.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (old and new versions) and 
38 C.F.R. § 3.102, particularly in light that the veteran may 
have missing service medical records; however, the evidence 
is not of such approximate balance as to warrant its 
application.  See O'Hare, supra.  The Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a left hand disability, and that the 
claim must be denied.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a left hand disability 
is reopened.  To this extent, the appeal is granted.  

Service connection for a left hand disability is denied. 





	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


